DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 10, and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhuo (“Optimization of OpenStreetMap Building Footprints Based on Semantic Information of Oblique UAV Images”, Remote Sensing, vol. 10, no. 4, 18 April 2018 (2018-04-18), page 624, XP055756807, DOI: 10.3390/rs10040624).
-Regarding claim 1, Zhuo discloses a non-transitory computer readable medium storing computer executable code that when executed by one or more computer processors causes the one or more computer processors to (cf. abstract, lines 4-5): receive an image of a structure having an outline, the image having pixels with first pixel values depicting the structure and second pixel values outside of the structure depicting a background of a geographic area surrounding the structure, and image metadata including first geolocation data (cf. figure 1, “UAV image (Geo-registered)” and page 4, last two lines); and generate a synthetic shape image of the structure from the image using a machine learning algorithm, the synthetic shape image including pixels having pixel values forming a synthetic shape of the outline (cf. figure 3b), the synthetic shape image having second geolocation data derived from the first geolocation data (cf. page 7, last two lines and page 8, last paragraph, lines 1-2 and 5; Note: A quantitative analysis of the accuracy requires that the coordinates of the footprint have to be determined in order to be compared with the reference).
-Regarding claim 2, Zhuo further discloses the synthetic shape of the outline is a vector outline of the structure, and wherein the computer executable code that when executed by the one or more computer processors further causes the one or more computer processors to measure the vector outline of the structure from the image (cf. figure 3b, page 6, line 5-6 and page 7, last two lines; figure 6; page 4, last 5 lines).
-Regarding claim 3, Zhuo further discloses the computer executable code that when executed by the one or more computer processors further causes the one or more computer processors to map the vector outline onto the image of the structure, based at least in part on the first and second geolocation data, and change the second pixel values of the image so as to not depict the background of the geographic area outside of the structure (cf. figure 3b, page 6, line 5-6 and page 7, last two lines; figure 6; page 4, last 5 lines). 
-Regarding claim 10, Zhuo further discloses the image is a nadir image (cf. figure 3b, page 6, line 5-6 and page 7, last two lines; figure 6; page 4, last 5 lines).
-Regarding claim 14, Zhuo discloses a method, comprising: receiving, with one or more computer processors, an image of a structure having an outline, the image having pixels with first pixel values depicting the structure and second pixel values outside of the structure depicting a background of a geographic area surrounding the structure, and image metadata including first geolocation data (cf. figure 1, “UAV image (Geo-registered)” and page 4, last two lines); and generating a synthetic shape image of the structure from the image using a machine learning algorithm, the synthetic shape image including pixels having pixel values forming a synthetic shape of the outline (cf. figure 3b), the synthetic shape image having second geolocation data derived from the first geolocation data (cf. page 7, last two lines and page 8, last paragraph, lines 1-2 and 5; Note: A quantitative analysis of the accuracy requires that the coordinates of the footprint have to be determined in order to be compared with the reference).
-Regarding claim 15, Zhuo further discloses the synthetic shape of the outline is a vector outline of the structure, and further comprising measuring, with the one or more computer processors, the vector outline of the structure from the image (cf. figure 3b, page 6, line 5-6 and page 7, last two lines; figure 6; page 4, last 5 lines).
-Regarding claim 16, Zhuo further discloses mapping, with the one or more computer processors, the vector outline onto the image of the structure, based at least in part on the first and second geolocation data; and changing the second pixel values of the image so as to not depict the background of the geographic area outside of the structure (cf. figure 3b, page 6, line 5-6 and page 7, last two lines; figure 6; page 4, last 5 lines).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhuo (“Optimization of OpenStreetMap Building Footprints Based on Semantic Information of Oblique UAV Images”, Remote Sensing, vol. 10, no. 4, 18 April 2018 (2018-04-18), page 624, XP055756807, DOI: 10.3390/rs10040624).
-Regarding claims 4-5 and 17, Although Zhuo does not specifically discloses the image has a pixel resolution between 10 inches per pixel and 0.1 inches per pixel, the examiner takes official notice that pixel resolution between 10 inches per pixel and 0.1 inches per pixel is merely a design preference. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the pixel resolution between 10 inches per pixel and 0.1 inches per pixel based on design choices.

Claim(s) 6-9, 11-13 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhuo (“Optimization of OpenStreetMap Building Footprints Based on Semantic Information of Oblique UAV Images”, Remote Sensing, vol. 10, no. 4, 18 April 2018 (2018-04-18), page 624, XP055756807, DOI: 10.3390/rs10040624) in view of Shi (“Building Footprint Generation Using Improved Generative Adversarial Networks”, ARXIV.ORG, CORNELL UNIVERSITY LIBRARY, 201 OLIN LIBRARY CORNELL UNIVERSITY ITHACA, NY 14853,26 October 2018 (2018-10-26), XP081198321, DOI: 10.1109/LGRS.2018.2878486).
-Regarding claim 6, Zhuo is silent to teaching that the machine learning algorithm is a first machine learning algorithm, and wherein the first machine learning algorithm is a component of a generator of a generative adversarial network, the generative adversarial network further comprising a discriminator having a second machine learning algorithm, the generator receiving the image of the structure and generating the synthetic shape image. However, the claimed limitation is well known in the art as evidenced by Shi.
In the same field of endeavor, Shi teaches the machine learning algorithm is a first machine learning algorithm, and wherein the first machine learning algorithm is a component of a generator of a generative adversarial network, the generative adversarial network further comprising a discriminator having a second machine learning algorithm, the generator receiving the image of the structure and generating the synthetic shape image (cf. figure 2 and page 2, left column, last paragraph).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Zhou with the teaching of Shi in order to provide direct the data generation process and improve the stability of training.
-Regarding claim 7, the combination further discloses the generative adversarial network has been trained with truth pairs with each truth pair including a truth image and a truth shape image (Shi, cf. figure 2 and page 2, left column, last paragraph).
-Regarding claim 8, the combination further discloses the generative adversarial network has been trained with truth pairs with each truth pair including a truth image and a truth shape image (Shi, cf. figure 2 and page 2, left column, last paragraph).  
-Regarding claim 9, the combination further discloses the truth image includes third geolocation data and the truth shape image includes fourth geolocation data, the fourth geolocation data being derived from the third geolocation data (Shi, cf. figure 2 and page 2, left column, last paragraph).
-Regarding claim 11, Zhuo discloses a method, comprising: having first pixel values depicting a structure and second pixel values depicting a background of a geographic area surrounding the structure, the structure having an outline, the truth shape image having third pixel values indicative of a truth shape indicating the outline of the structure (cf. figure 1, “UAV image (Geo-registered)” and page 4, last two lines); generating a synthetic shape image of the structure from the truth image using the first machine learning algorithm, the synthetic shape image including pixels having fourth pixel values forming a synthetic shape of the outline of the structure (cf. figure 3b); passing the synthetic shape image of the structure from the first machine learning algorithm to the second machine learning algorithm (cf. page 7, last two lines and page 8, last paragraph, lines 1-2 and 5; Note: A quantitative analysis of the accuracy requires that the coordinates of the footprint have to be determined in order to be compared with the reference).
Zhuo is silent to teaching that supplying a plurality of truth pairs to a first machine learning algorithm and a second machine learning algorithm, each of the truth pairs including a truth image and a truth shape image, the truth image; comparing the synthetic shape against a truth shape from the truth shape image; and providing feedback from the second machine learning algorithm to the first machine learning algorithm to train the first machine learning algorithm to minimize any differences in the synthetic shape and the truth shape. However, the claimed limitation is well known in the art as evidenced by Shi.
In the same field of endeavor, Shi teaches supplying a plurality of truth pairs to a first machine learning algorithm and a second machine learning algorithm, each of the truth pairs including a truth image and a truth shape image, the truth image; comparing the synthetic shape against a truth shape from the truth shape image; and providing feedback from the second machine learning algorithm to the first machine learning algorithm to train the first machine learning algorithm to minimize any differences in the synthetic shape and the truth shape (Shi, cf. figure 2 and page 2, left column, last paragraph).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Zhuo with the teaching of Shi in order to provide direct the data generation process and improve the stability of training.
-Regarding claim 12, the combination further discloses the first machine learning algorithm is a component of a generator of a generative adversarial network, and the second machine learning algorithm is a component of a discriminator (Shi, cf. figure 2 and page 2, left column, last paragraph).
-Regarding claim 13, the combination further discloses the truth image and the truth shape image have a same pixel resolution (Shi, cf. figure 2 and page 2, left column, last paragraph).
-Regarding claim 18, the combination further discloses the machine learning algorithm is a first machine learning algorithm, and wherein the first machine learning algorithm is a component of a generator of a generative adversarial network, the generative adversarial network further comprising a discriminator having a second machine learning algorithm, the generator receiving the image of the structure and generating the synthetic shape image (Shi, cf. figure 2 and page 2, left column, last paragraph).
-Regarding claim 19, the combination further discloses the generative adversarial network has been trained with truth pairs with each truth pair including a truth image and a truth shape image  (Shi, cf. figure 2 and page 2, left column, last paragraph).
-Regarding claim 20, the combination further discloses the truth image includes third geolocation data and the truth shape image includes fourth geolocation data, the fourth geolocation data being derived from the third geolocation data (Shi, cf. figure 2 and page 2, left column, last paragraph). 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING Y HSIEH whose telephone number is (571)270-3011. The examiner can normally be reached Monday-Friday, 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PING Y HSIEH/Primary Examiner, Art Unit 2664